Citation Nr: 1432146	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left upper extremity neurological disorder (claimed as left hand numbness).



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from March 1987 to January 2003.  She had additional service in the United States Naval Reserve.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

Historically, in a March 2010 decision, the Board remanded the twelve service connection claims initially on appeal for further development, as listed in that decision.  In a November 2011 rating decision, the RO granted service connection for right and left shoulder disorders.  In a January 2012 rating decision, the RO granted service connection for right upper extremity carpal tunnel syndrome (claimed as right hand numbness) and left foot dysesthesias (previously characterized as left foot numbness, as well as right lower extremity dysesthesias (previously characterized as right leg numbness and right foot numbness).  Thereafter, the case was returned to the Board for appellate review.

In a July 2012 decision, the Board denied service connection for a gynecological disorder, to include as manifested by ovarian cysts or residuals of ovarian cysts, as well as service connection for a gynecological disorder, to include residuals of or as manifested by results of or as manifested by results of cervical biopsy/CIN I/CIN II.  The Board also determined that, while the right leg numbness and right foot numbness claims were granted as right lower extremity dysesthesias as noted above, a separate right foot disorder claim remained on appeal.  Thus, the Board remanded the remaining claims of service connection for left and right knee disorders, a left leg disorder, a right foot disorder, and left upper extremity carpal tunnel syndrome for further development.

In a March 2013 rating decision, the RO reevaluated the service-connected left foot dysesthesias and right lower extremity dysesthesias considering the results of the VA examination obtained on remand and recharacterized the disabilities as lower left radiculopathy and right lower radiculopathy; a 10 percent evaluation was assigned for each disability.  The RO also granted service connection for right foot plantar fibroma.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran has not subsequently challenged any aspect of the initially appealed claims following the RO's grants as to these issues discussed above.  In addition, the Board denied the two claims for gynecological disorders in its July 2012 decision.  Thus, the Board finds that those claims are no longer in appellate status, and no further consideration is necessary.  The remaining claims are as stated in the issues above.

As a final procedural matter, the Board notes that the Veteran requested information on representatives in a February 2012 written submission.  In May 2012, the Board sent the Veteran a representation clarification letter.  In July 2012, the Veteran returned a partially completed "Appointment of Veterans Service Organization [VSO] as Claimant's Representative" form (VA Form 21-22) without selecting a representative.  In March 2014, the Board sent the Veteran another representation clarification letter following correspondence in which she indicated that she still wanted a representative assigned to her case.  This letter explained that the Board cannot choose the Veteran's representative, but that she may wish to contact the VSOs directly for information to assist her in making a representation selection, again providing the options for representation.  The Veteran did not respond to the March 2014 letter.  Based on the foregoing, the Board finds that the Veteran was given notice of her representation options and an opportunity to select a representative.  Therefore, there is no prejudice in proceeding with adjudication of this appeal. 

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left upper extremity neurological disorder that is related to her military service, including the assessment of left upper extremity carpal tunnel syndrome therein.


CONCLUSION OF LAW

A left upper extremity neurological disorder (claimed as left hand numbness) was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in July 2005 and May 2006.  The Board acknowledges that fully adequate notice was provided after the initial adjudication of the claims in this case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, the timing deficiency was cured by subsequent readjudication of the claim in the December 2007 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the July 2005 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The May 2006 letter explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Board notes that, while the AOJ issued a November 2011 formal finding of unavailability for a negative response from the Records Management Center for any additional active duty and Reserve records, it appears that the service treatment records for these periods of service are of record, including additional copies of records submitted by the Veteran.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.   See April 2010, September 2010, and March 2011 RO letters to the Veteran requesting that she submit or identify any additional records.  The record also includes the Veteran's written statements.

The Veteran was afforded VA examinations in October 2011 and August 2012 in connection with this claim, and a VA clarifying opinion was obtained in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and clarifying opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran.  

The Board observes that the July 2012 Board remand instructed that the Veteran be provided a VA examination for the claimed disorder with a physician and that the August 2012 VA examination was provided by a physician's assistant.  Notably, the examination findings on the August 2012 VA examination referable to left upper extremity carpal tunnel syndrome were consistent with those during the October 2011 VA examination provided by a VA physician; both examiners found no diagnosis of left carpal tunnel syndrome.  

Moreover, the Board notes that in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1) , "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Similarly, in this case, the August 2012 VA examiner was a physician's assistant, and thus, completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions. Moreover, the August 2012 VA examiner reviewed the Veteran's claims file and provided competent medical evidence, as described in detail below, and as such, the Board concludes that the examination report and the opinion of the examiner is sufficient upon which to base a decision. 

Based on these considerations, the Board finds that the requirements of the remand were ultimately accomplished, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not alleged otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing her with an SOC and SSOCs, which informed her of the laws and regulations relevant to the claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a left upper extremity neurological disorder.  In particular, the evidence of record shows that the Veteran does not have a current left upper extremity disorder attributable to her in-service left upper extremity carpal tunnel syndrome.

The Veteran contends that she has a current left upper extremity disorder manifested by left hand numbness that first manifested around her final year of active duty.  See June 2005 claim.  The Veteran's service treatment records show that she was seen in March 2002 for complaints of numbness in the hands beginning seven months earlier.  Following examination, the diagnosis was carpal tunnel syndrome, and she was instructed to wear wrist splints for six weeks.  

The post-service evidence, including private treatment records submitted by the Veteran, does not document any current diagnosis of left carpal tunnel syndrome or another disorder that is related to the in-service diagnosis.  In the January 2007 notice of disagreement (NOD), the Veteran indicated that she sought post-service treatment for a number of disorders, not including her bilateral carpal tunnel syndrome, which she planned to address at a later point.

The Veteran was afforded a VA examination in October 2011 during which she reported her in-service complaints of aching in both wrists.  On examination, there was a normal motor system; there was definite weakness in the right thumb, but no weakness in the left hand.  Following examination, the diagnosis was right carpal tunnel syndrome.  In a December 2011 clarifying opinion, the examiner determined that any comment on any condition or symptoms in the left upper extremity as related to military service would be merely speculative.

In response to the Board's July 2012 remand, the Veteran was afforded another VA examination in August 2012 during which she reported that she was beginning to notice difficulties flexing the fingers of her left hand and pain in certain joints of the middle, ring, and little fingers of the left hand at least ten years earlier.  On examination, findings for the left hand were within normal limits, including sensory and medial nerve testing.  Following examination, the diagnoses were arthritis of the left middle, ring, and little fingers and right carpal tunnel syndrome.  The examiner determined that it was less likely than not that the claimed disorder was related to service.  In so finding, the examiner indicated that the left hand examination revealed arthritic changes, which were most likely due to degenerative arthritis of no connection to the service-connected right carpal tunnel syndrome or left shoulder symptoms.  She also stated that the examination revealed no evidence of carpal tunnel syndrome.

The Board acknowledges the Veteran's allegations that her left hand problems are related to her in-service treatment for carpal tunnel syndrome.  The Veteran is certainly competent to report as to the observable symptoms she experiences, such as numbness, and their history.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, however, the Board finds the opinion of the August 2012 VA examiner as to the nature of the current left hand diagnosis to be of greater probative weight than the Veteran's more general lay assertions in this regard.  The VA examiner has training, knowledge, and expertise on which she relied to form her opinion, and the examination findings are consistent with the prior VA examiner's determination as to a current lack of current left hand carpal tunnel syndrome.

The Board acknowledges that the August 2012 VA examination shows a current diagnosis of left hand arthritis.  Nevertheless, the RO adjudicated a claim of service connection for left hand arthritis as a separate issue in the December 2005 rating decision on appeal.  The Veteran expressed disagreement with the RO's decision as to both the left upper extremity carpal tunnel syndrome and left hand arthritis issues; however, she perfected an appeal as to the left upper extremity issue only.  See February 2008 substantive appeal (VA Form 9).  Thus, the Board is limited to consideration of the left upper extremity issue in this decision.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.


ORDER

Entitlement to service connection for a left upper extremity neurological disorder (claimed as left hand numbness) is denied.


REMAND

On review, the Board finds that a clarifying VA opinion is needed.  In particular, the August 2012 VA examiner indicated that the Veteran's right and left knee disorders were not related to service.  In so finding, she discussed the in-service knee injuries and treatment; however, she did not provide a clear rationale on the question of etiology.  See December 2012 AOJ deferral for clarifying opinion.

In a January 2013 clarifying opinion, a different VA examiner provided a similar determination, noting that the in-service injuries resolved and were not related to the current knee disorders.  In so finding, he indicated that the record was silent from 1996 to 2008 regarding the knees; however, this determination is inconsistent with the record.  Thus, the Board finds that a clarifying opinion is needed to address these matters.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the January 2013 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left and right knee disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the October 2011 and August 2012 VA examinations, as well as any private treatment records (contained mostly in volume 3 of the claims file).

The Veteran has contended that she has current left and right knee problems that are associated with her knee problems documented during her active duty and reserve service.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran's service treatment records show complaints, injuries, and treatment for both knees throughout her military service.  See, e.g., service records from May 1983 (bilateral knee complaints after falling off stairs with assessment of left antero collateral strain); August 1990 (complaints of right knee pain after injury); August 2001 (complaints of left knee pain with assessment including "suspect OA"); May 2002 (right knee swollen after fall).  The Veteran has undergone two surgeries on her left knee.  See 1982 and 2008 private treatment records (Volume 3). 

The examiner should identify all current right and left knee disorders.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of the injuries and symptomatology therein.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the current right and left knee disorder(s) and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorder(s) is related to in-service events as opposed to some other cause.  The examiner is asked to specifically discuss the likelihood that the Veteran's current knee arthritis had its onset during her active duty service or within close proximity thereto, as well as the knee diagnoses on the January 2008 post-service MRI report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

2.  After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


